Citation Nr: 0504706	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of March 12, 1971, which failed to adjudicate 
entitlement to a prestabilization rating under the provisions 
of 38 C.F.R. § 4.28.

2.  Whether there was clear and unmistakable error in a 
rating decision of March 12, 1971, which failed to adjudicate 
entitlement to service connection for right hip disability.

3.  Whether there was clear and unmistakable error in a 
rating decision of March 12, 1971, which granted service 
connection for residuals of a gunshot wound to the right 
abdomen, status post colon resection and repair, and assigned 
an initial evaluation therefor of 10 percent.

4.  Whether a rating decision of March 12, 1971, should be 
further revised on the basis of clear and unmistakable error 
to assign a 30 percent evaluation for residuals of a gunshot 
wound involving Muscle Group XIX.

5.  Entitlement to an effective date earlier than March 27, 
1997, for the grant of service connection and award of a 10 
percent evaluation for right hip disability.

6.  Entitlement to an effective date earlier than March 27, 
1997, for the award of a 20 percent evaluation for residuals 
of a gunshot wound to the right abdomen, status post colon 
resection and repair.

7.  Entitlement to an effective date earlier than March 27, 
1997, for the award of a 30 percent evaluation for residuals 
of a gunshot wound involving Muscle Group XIX.


(The issue of entitlement to an increased disability rating 
for residuals of a gunshot wound to the right abdomen, status 
post colon resection and repair, is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had military service from February 1969 to 
February 1971.  He served in Vietnam, and his awards and 
decorations include the Purple Heart and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  In a 
November 1997 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC denied 
entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the right abdomen, and assigned a 
separate 10 percent evaluation for the abdominal scar 
resulting from the gunshot wound.  The veteran thereafter 
appealed the November 1997 rating decision only as to the 
rating assignable for the abdominal injuries from the gunshot 
wound.  The veteran testified as to the increased rating 
issue at a Board hearing held in July 2000.  At that time he 
also discussed whether there was CUE in a March 1971 rating 
decision, although he acknowledged that the Board did not 
have jurisdiction over that issue.  The Board remanded the 
increased rating claim in November 2000, and referred the CUE 
claim to the RO for appropriate action.    

Thereafter the RO, in a May 2002 rating decision, separately 
rated the components of the gunshot wound disability, 
increasing the evaluation assigned the residuals of a gunshot 
wound to the right abdomen (the issue remanded by the Board 
in November 2000) to 20 percent disabling, effective March 
27, 1997; and granting service connection for residuals of a 
gunshot wound involving Muscle Group XIX, assigning a 30 
percent evaluation therefor effective March 27, 1997.  The 
rating decision also granted service connection for right hip 
disability, assigning a 10 percent evaluation therefor 
effective March 27, 1997.  Two other issues not currently 
before the Board were also addressed.

In a June 2002 statement the veteran expressed his desire to 
pursue earlier effective dates (including on the basis of CUE 
in a March 12, 1971, rating decision) for the assignment of 
the 20 percent rating for the residuals of a gunshot wound to 
the right abdomen, status post colon resection and repair; 
for the award of a 30 percent evaluation for residuals of a 
gunshot wound involving Muscle Group XIX; and for the grant 
of service connection for right hip disability.  He also 
argued that the March 12, 1971, rating decision should have 
assigned a prestabilization rating under the provisions of 
38 C.F.R. § 4.28.

In a subsequent June 2002 rating decision, the RO determined 
that CUE did not exist in a March 12, 1971, rating decision 
to the extent that the rating action failed to assign a 
prestabilization rating under 38 C.F.R. § 4.28; assigned a 10 
percent evaluation for residuals of a gunshot wound involving 
Muscle Group XIX on the basis of CUE in the March 12, 1971, 
rating decision (effective from February 6, 1971, to March 
26, 1997); determined that CUE did not exist in a March 12, 
1971, rating decision to the extent that a rating in excess 
of 10 percent for residuals of a gunshot wound to the right 
abdomen was not assigned; and determined that CUE did not 
exist in a March 12, 1971, rating decision to the extent that 
the decision failed to grant service connection for right hip 
disability.  In addressing the above CUE claims, the RO also 
essentially denied entitlement to an effective date earlier 
than March 27, 1997, for:  the grant of a 20 percent 
evaluation for the residuals of a gunshot wound to the right 
abdomen, status post colon resection and repair; the award of 
a 30 percent evaluation for residuals of a gunshot wound 
involving Muscle Group XIX; and the grant of service 
connection for right hip disability.

The veteran thereafter expressed disagreement with the above 
determinations in the June 2002 rating decision and perfected 
his appeal of those issues.  He testified before the 
undersigned at a hearing held in Washington, DC in August 
2004.

The record reflects that the only issue over which the Board 
had jurisdiction at the time of the veteran's July 2000 
hearing was that of entitlement to an increased disability 
rating for residuals of a gunshot wound to the right abdomen.  
When he attended his hearing before the undersigned in August 
2004, he addressed the issues listed on the title page of 
this action, but did not testify as to the increased rating 
claim.  For this reason, the issue of entitlement to an 
increased disability rating for residuals of a gunshot wound 
to the abdomen, status post colon resection and repair, will 
be addressed in a separate decision signed by the Acting 
Veterans Law Judge who conducted the July 2000 Board hearing.  
See 38 U.S.C.A. § 7107(c) (West 2002).

The Board notes that at his August 2004 hearing, the veteran 
alleged there was CUE in a March 12, 1971, rating decision to 
the extent that a separate compensable evaluation for the 
scarring associated with a gunshot wound to the right abdomen 
was not assigned.  This matter is therefore referred to the 
RO for appropriate consideration.  See generally Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The issues concerning whether clear and unmistakable errors 
exist in a March 12, 1971, rating decision are addressed in 
the instant action.  The remaining issues listed on the title 
page of this action are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision of March 12, 1971, granted service 
connection for the residuals of a gunshot wound to the 
abdomen, and assigned a 10 percent evaluation for the 
disability; the veteran did not appeal the rating decision.

2.  The March 12, 1971, rating decision did not adjudicate 
entitlement to a prestabilization rating pursuant to 
38 C.F.R. § 4.28, and this is not in dispute; at the time of 
the March 12, 1971, rating decision, a claim of entitlement 
to a prestabilization rating under 38 C.F.R. § 4.28 was not 
pending.

3.  The March 12, 1971, rating decision did not adjudicate 
entitlement to service connection for right hip disability, 
and this is not in dispute; at the time of the March 12, 
1971, rating decision, a claim of entitlement to service 
connection for right hip disability was not pending. 

4.  The veteran has not made a specific allegation of error 
with regard to the initial evaluation assigned the residuals 
of a gunshot wound to the right abdomen in the March 12, 
1971, rating decision, and the March 12, 1971, rating 
decision was consistent with and supported by the applicable 
law and the evidence then of record. 

5.  The veteran has not made a specific allegation of error 
with regard to the initial evaluation assigned the residuals 
of a gunshot wound involving Muscle Group XIX in the revised 
March 12, 1971, rating decision, and the March 12, 1971, 
rating decision, as revised, was consistent with and 
supported by the applicable law and the evidence then of 
record. 


CONCLUSIONS OF LAW

1.  The March 12, 1971, rating decision which granted service 
connection for residuals of a gunshot wound to the right 
abdomen and assigned a 10 percent evaluation therefor, and 
which was later revised on the basis of CUE to establish a 
separate 10 percent evaluation for residuals of a gunshot 
wound involving Muscle Group XIX, is final.  38 C.F.R. § 
19.118 (1971).

2.  Clear and unmistakable error is not shown in the March 
12, 1971, rating decision, to the extent that the decision 
did not adjudicate a claim for a prestabilization rating 
under 38 C.F.R. § 4.28.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2004); Norris v. West, 12 Vet. App. 413 
(1999).

3.  Clear and unmistakable error is not shown in the March 
12, 1971, rating decision, to the extent that the decision 
did not adjudicate a claim for service connection for right 
hip disability.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2004); Norris v. West, 12 Vet. App. 413 (1999).

4.  The March 12, 1971, rating decision, to the extent that a 
rating in excess of 10 percent for residuals of a gunshot 
wound to the right abdomen was denied, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2004).

5.  The March 12, 1971, rating decision, to the extent that 
the rating decision was revised to establish a 10 percent 
evaluation for residuals of a gunshot wound involving Muscle 
Group XIX, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and of the implementing regulations codified in 
part at 38 C.F.R. § 3.159, are not applicable to the instant 
claims of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 
109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  The Board 
nevertheless notes that the veteran reports receiving 
treatment at the VA Medical Center in Washington, DC since 
1971.  Records from that facility for 1971 are on file, and 
in February 1997 the facility provided the RO with all 
available records for the veteran.  In any event, any failure 
to consider evidence in VA's possession at the time, but not 
actually in the record before the RO, may not provide a basis 
for a finding of clear and unmistakable error.  See 
VAOPGCPREC 12-95.


Factual background

Service medical records show that in November 1969 the 
veteran sustained a gunshot wound to his right abdomen, with 
perforation of his ascending colon, perforation of the 
jejunum, and laceration of his kidney.  The injury did not 
involve any nerve or artery damage, and he underwent an 
exploratory laparotomy the day of the injury with resection 
of the right colon and a two-layer ileotransverse colostomy, 
as well as repair of the lacerated jejunum and kidney; his 
other intra-abdominal structures were intact.  He was 
hospitalized for 8 days and then evacuated to another 
overseas hospital for an additional 15 days with a good 
postoperative course.  Physical examination during the second 
period of hospitalization documented the presence of slight 
midline tenderness in the abdomen representing purulent 
infection of the midline abdominal surgical incision.  His 
right flank also showed a purulent wound.  The sutures in the 
veteran's abdominal wound were removed, the chronic tissue 
was debrided from the wound, and the pus was drained.  The 
veteran made a good recovery and was transferred to a 
hospital in Fort Jackson, South Carolina.  

In December 1969 the veteran complained of stomach pains and 
vomiting while on convalescent leave.  In February 1970 he 
was placed on a 90-day profile restricting his physical 
activity.  He was thereafter discharged from the Fort Jackson 
facility in March 1970 following a course of postoperative 
care of the colostomy, including treatment of a surgical 
wound infection.  In April 1970 he presented with another 
purulent infection of the surgical wound, described as a 
stitch abscess; his stitches were removed and he was 
prescribed an antibiotic.  In May 1970 he again presented 
with an incisional infection, as well as right flank pain; he 
was scheduled for removal of the remaining stitches, and was 
prescribed antibiotics.  The report of the veteran's 
September 1970 examination for discharge is silent for any 
reference to the gunshot wound injury, other than to note the 
presence of a large abdominal scar; his PUHLES profile at 
that time reflected no restrictions or impairments.  The 
service medical records show that shortly before his 
discharge the veteran signed a statement indicating that his 
medical condition had not changed since the September 1970 
examination.  In January 1971 he was relieved from active 
duty by reason other than physical disability.

In February 1971, the veteran filed a claim seeking service 
connection for residuals of a gunshot wound to the abdomen, 
back, and stomach.

In a March 12, 1971, rating decision, the RO granted service 
connection for the residuals of a gunshot wound to the right 
abdomen.  The RO assigned an evaluation of 10 percent for the 
disorder under Diagnostic Code 7310 (currently 38 C.F.R. 
§ 4.114, Diagnostic Code 7310).  The RO noted that the 
gunshot wound involved perforation of the ascending colon and 
jejunum, as well as laceration of the kidney, but that by the 
time the veteran separated from service, no abnormalities 
other than a large abdominal scar were identified.  The 
rating decision did not address any other issue.

The record shows that the veteran was notified of the March 
1971 rating decision and of his appellate rights with respect 
thereto.  In July 1971 he submitted a statement in which he 
contended that his gunshot wound condition had worsened since 
the March 1971 rating decision, and requested that his claim 
be reviewed.

VA treatment records for June 1971 thereafter received show 
that the veteran reported experiencing abdominal pain and up 
to 6 bowel movements per day.  He complained of numbness at 
the site of the exit wound in the right flank over the scar, 
and he reported experiencing right thigh pains.  Diagnostic 
studies showed the presence of multiple metallic densities of 
various small sizes in the right abdomen with a few metallic 
densities in the left upper abdomen.  The ileo-mid transverse 
colostomy was functioning well, and the remainder of the 
colon was normal.

The veteran was afforded a VA examination in August 1971, at 
which time he reported that he had been employed since March 
1971, with a total of two days absence on account of illness.  
He indicated that he had experienced intermittent stomach and 
right back pains after returning to duty following his last 
hospitalization in service.  His current complaints included 
occasional abdominal cramping and up to 3 bowel movements 
each day.  The examiner concluded that the veteran had no 
current residuals following the colostomy.

October 1971 and October 1974 rating decisions thereafter 
denied increased ratings for the residuals of a gunshot wound 
to the right abdomen.

At a February 1997 VA psychiatric examination, the veteran 
stated that when he was discharged from service, the wounds 
from his gunshot injury were still open, and had remained so 
for an additional year after his discharge.

At a July 2000 hearing, the veteran argued that there was CUE 
in the March 1971 rating decision to the extent that the 
rating decision failed to separately rate the components of 
his gunshot wound disorder, and in failing to assign a 
prestabilization rating.  He indicated that the gunshot wound 
had to be cut open and re-sutured in service.

At the veteran's August 2004 hearing before the undersigned, 
he testified that following his initial surgery for the 
gunshot wound, he was transferred to a hospital in Japan, 
where his wound was reopened in order to treat an infection.  
He indicated that he was thereafter hospitalized at Fort 
Jackson, South Carolina for about one month, following which 
he was returned to duty.  He testified that his wound was 
still draining at the time he returned to active duty, that 
he was placed on a permanent profile, and that he was treated 
weekly for symptoms related to the wound, as well as for 
wound care.  He indicated that he was also experiencing 
diarrhea and muscle spasms, as well as problems with walking.  
He clarified that the abdominal wound did not heal until 
around June 1971, although the exit wound in his flank did 
close prior to his discharge.  He indicated that he continued 
to experience problems related to the gunshot wound within 
the first year of his discharge, and that he received VA 
treatment soon after service which was limited to wound care 
and the prescribing of analgesics.  The veteran testified 
that he was first diagnosed with right hip arthritis in 2000, 
but had experienced hip problems since his time in service; 
he indicated that he was told by a service surgeon that the 
gunshot wound resulted in nerve damage to the right leg.  The 
veteran argues that his gunshot wound disability was of far 
greater severity than initially evaluated.

In several statements on file the veteran contends that at 
the time of his separation from service his abdominal and 
right flank wounds were still open, inflamed and draining, 
and that his disabilities were more severe than as rated; he 
argues that he should have received a rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5319 for the muscle injury portion of 
his gunshot wound.  He indicates that he experienced 
difficulty walking after service because of shrapnel in the 
right hip, and that if he had been provided a VA examination 
at the time of the March 12, 1971, VA examination, a right 
hip disorder would have been evident.  He argues that VA was 
required to schedule him for a VA examination prior to the 
March 12, 1971, rating decision, and that the failure to 
afford such an examination was a failure to apply law and 
regulations rising to the level of CUE.  He also argues that 
the March 1971 rating decision contained CUE because the 
adjudicator did not review all of the records, instead 
focusing on the residual scar.

Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In Norris v. West, 12 Vet. App. 413 (1999), the Court 
additionally held that the failure of an originating agency 
to adjudicate an informally raised claim for a total rating 
based on unemployability due to service-connected 
disabilities does not constitute a final disallowance of the 
claim for the purposes of alleging clear and unmistakable 
error.  Rather, such an informally raised claim remains 
pending.  Id. at 421-422.

I.  Prestabilization benefits under 38 C.F.R. § 4.28

Effective July 23, 1970, (and at all times since) 38 C.F.R. 
§ 4.28 provided:

The following ratings may be assigned, in lieu of 
ratings prescribed elsewhere, under the conditions 
stated for disability from any disease or injury.  The 
prestabilization rating is not to be assigned in any 
case in which a total rating is immediately assignable 
under the regular provisions of the schedule or on the 
basis of individual unemployability.  The 
prestabilization 50-percent rating is not to be used in 
any case in which a rating of 50 percent or more is 
immediately assignable under the regular provisions. 

Unstabilized condition with severe disability-   
Substantially gainful employment is not feasible or 
advisable... 100 percent

		Unhealed or incompletely healed wounds or 
injuries-
			Material impairment of employability likely... 
50 percent	


Note (1):  [VA] examination is not required prior to 
assignment of prestabilization ratings; however, the 
fact that examination was accomplished will not preclude 
assignment of these benefits.  Prestabilization ratings 
are for assignment in the immediate postdischarge 
period.  They will continue for a 12-month period 
following discharge from service.  However, 
prestabilization ratings may be changed to a regular 
schedular total rating or one authorizing a greater 
benefit at any time.  In each prestabilization rating an 
examination will be requested to be accomplished not 
earlier than 6 months nor more than 12 months following 
discharge.  In those prestabilization ratings in which 
following examination reduction in evaluation is found 
to be warranted, the higher evaluation will be continued 
to the end of the 12th month following discharge or to 
the end of the period provided under §3.105(e) of this 
chapter, whichever is later.  Special monthly 
compensation should be assigned concurrently in these 
cases whenever records are adequate to establish 
entitlement. 

38 C.F.R. § 4.28 (1971).

The veteran contends that he was entitled to assignment of a 
prestabilization rating at the time of the March 12, 1971, 
rating decision because the wounds he received in service had 
not healed until anywhere from six months to a year after 
service.  The Board points out, however, that he received his 
gunshot wound in November 1969, and that he last received any 
recorded treatment in service for the gunshot wound itself or 
the surgical complications in May 1970 (when the last of his 
sutures were removed).  Between May 1970 and September 1970 
the service records are silent for any reference to 
incompletely healed wounds, and when the veteran was examined 
for discharge in September 1970, the only residual identified 
by the examiner, the veteran's recent testimony to the 
contrary notwithstanding, was a scar.  When discharged 
several months later, he signed a form indicating that no 
change in his medical condition had occurred.  When he filed 
his initial claim for service connection in February 1971, he 
did not suggest that any of his wounds remained incompletely 
healed, or that his gunshot wound disorder had not stabilized 
by that point.

In short, service medical records are silent for any 
suggestion after May 1970 that the veteran's gunshot injury 
remained unstabilized or included any unhealed wounds, and 
there was otherwise no suggestion at the time of the March 
1971 rating decision that his gunshot wound disorder was 
unstable and that substantially gainful employment was not 
feasible or advisable.  The Board consequently concludes that 
there was no claim, formal or informal, pending at the time 
of the March 12, 1971, rating decision for a prestabilization 
rating.  The Board notes in passing that even following the 
March 1971 rating decision, none of the evidence suggested 
that the veteran might be entitled to a prestabilization 
rating.  Contrary to his current recollection of his medical 
condition, the VA treatment records for June 1971 do not 
mention unhealed wounds or the requirement for the 
administration of dressings.  Moreover, the August 1971 
examiner noted the absence of any significant remaining 
residuals of the gunshot wound, and the veteran additionally 
reported that he had been employed since March 1971 with a 
loss of only two days on account of illness.  

Even assuming, however, that an informal claim for a 
prestabilization rating was pending at the time of the March 
12, 1971, rating decision, the record clearly shows that the 
rating decision itself did not adjudicate any claim for that 
benefit, and this is not in dispute.  As noted previously, 
the Court, in Norris v. West, concluded that where the 
originating agency failed to adjudicate a reasonably raised 
claim for a disorder, there is no final RO decision on the 
claim that is subject to an attack on the grounds of clear 
and unmistakable error.  Accordingly, as there was no claim, 
formal or informal, for a prestabilization rating pending at 
the time of the March 12, 1971, rating decision, and as in 
any event it is undisputed that the March 12, 1971, rating 
decision did not adjudicate such a claim, the veteran's claim 
must be denied.


II.  Right hip disability.

The veteran contends that service connection for right hip 
disability should have been established in the March 12, 
1971, rating decision.  He contends that VA was required to 
examine him, and that such an examination would have 
disclosed the presence of metallic fragments in his hip.

The veteran does not dispute that he first filed a claim for 
right hip disability sometime after the March 1971 rating 
decision at issue.  His service medical records, while 
showing treatment for a gunshot wound to the abdomen, are 
entirely negative for any reference to right hip complaints 
or findings, despite his recent statements that he 
experienced walking problems in service.  In his initial 
application for service connection, the veteran did not 
identify any right hip disability or describe any right hip 
complaints.

Given that the veteran's service medical records are silent 
for reference to a right hip disorder or any other suggestion 
that the gunshot wound affected the hip, and as the evidence 
before VA on March 12, 1971, including the veteran's initial 
claim for benefits, did not otherwise suggest the presence of 
a right hip disorder, the Board concludes that there was no 
claim, formal or informal, pending at the time of the March 
12, 1971, rating decision for a right hip disorder, including 
as a residual of the gunshot wound sustained in service.  
While he argues that a VA examination at the time would have 
shown a right hip disorder, the actual evidence on file in 
March 1971 was silent for any suggestion of a right hip 
disorder.  

Even assuming that an informal claim for service connection 
for right hip disability was pending at the time of the March 
12, 1971, rating decision, the record clearly shows that the 
rating decision did not adjudicate such a claim, and this is 
not in dispute.  In light of the Court's decision in Norris, 
and as there was no claim, formal or informal, for service 
connection for right hip disability pending at the time of 
the March 12, 1971, rating decision, or evidence suggesting 
that there was residual right hip disability resulting from 
the gunshot wound, and as it is otherwise undisputed that the 
March 12, 1971, rating decision did not adjudicate such a 
claim, the veteran's claim must be denied.


III.  Assignment of a 10 percent evaluation for residuals of 
a gunshot wound, status post colon resection and repair

Initially, the veteran's representative argues that the July 
1971 statement by the veteran should be accepted as a notice 
of disagreement as to the March 1971 rating decision, 
reasoning that the statement was submitted before expiration 
of the appeal period for the March 1971 rating decision, and 
that the statement addressed the severity of the disorder.  
The July 1971 statement did not, however, express 
disagreement with the March 1971 rating decision, but only 
indicated that the veteran's service-connected disability had 
worsened in severity since the rating decision.  The Board 
finds that the July 1971 statement at issue was instead a 
claim for an increased rating for the gunshot wound 
disability (subsequently addressed in an October 1971 rating 
decision), and did not constitute a notice of disagreement as 
to any aspect of the March 1971 rating decision.  See 
38 C.F.R. § 19.113 (1971).  No other document on file within 
one year of the March 1971 rating decision otherwise conveys 
any disagreement by the veteran with the March 1971 rating 
decision.  The March 12, 1971, rating decision is therefore 
final.  38 C.F.R. § 19.118(a) (1971).

Under the version of 38 C.F.R. § 4.114, Diagnostic Code 7310 
in effect in 1971, residuals of stomach injury were rated as 
peritoneal adhesions.  38 C.F.R. § 4.114, Diagnostic Code 
7310 (1971).  A 10 percent evaluation was warranted for 
moderate peritoneal adhesions, with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent evaluation was warranted for moderately severe 
peritoneal adhesions with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 50 percent evaluation was 
warranted for severe peritoneal adhesions, with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (1971).

Resection of the large intestine warranted a 10 percent 
evaluation for slight symptoms, a 20 percent evaluation for 
moderate symptoms, and a 40 percent evaluation for severe 
symptoms objectively supported by examination findings.  
Where residual adhesions constitute the predominant 
disability, rate under diagnostic code 7301.  38 C.F.R. 
§ 4.114, Diagnostic Code 7329 and Note (1971).

The veteran contends that the March 12, 1971, rating decision 
contained CUE in that the residuals of his right abdomen 
gunshot wound were incorrectly evaluated as less severe than 
his condition at the time warranted.  He argues that the 
adjudicator did not review the entire record in assigning the 
10 percent evaluation, and that VA failed to afford him a 
required VA examination before rating his disorder.

The record shows that the veteran sustained a gunshot wound 
to the right abdomen requiring a colostomy, that he last 
reported experiencing gastrointestinal symptoms (nausea and 
vomiting) in December 1969, that he was discharged from 
hospitalization in March 1970, and that he was last treated 
for complications associated with his gunshot wound in May 
1970.  Clinical examination of the gastrointestinal system at 
his examination for discharge was reported as normal, with 
the only noted residual on examination consisting of a large 
abdominal scar.  When the veteran submitted his claim for 
service connection, he did not provide any information 
concerning his current symptoms.  Based on the above, the 
rating board on March 12, 1971, determined that the veteran's 
disability was properly evaluated as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7301.  The Board 
notes that the evidence on file at the time did not show any 
partial obstruction or colic distension, or evidence since 
December 1969 (more than a year prior to his discharge) of 
nausea or vomiting.  Nor did the evidence show any moderate 
or severe symptoms (at least after December 1969) associated 
with the colon resection.  While the veteran nevertheless 
argues that the evidence supported assignment of an 
evaluation higher than 10 percent, in essence, he is merely 
disagreeing with how the rating board weighed the facts 
before it.  Such mere disagreement as to how the RO weighed 
the facts before it does not constitute CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The veteran argues that the rating board did not consider the 
entire record in assigning a 10 percent evaluation, and that 
this constitutes CUE.  Review of the rating decision itself 
shows that the history of the gunshot wound was in fact 
considered, but that the rating board found that by the time 
of the veteran's discharge, no residual abnormalities other 
than a large abdominal scar were present.  The Board 
therefore finds, contrary to the argument of the veteran, 
that the correct facts, as they were known at that time, were 
before the rating board, and that the rating board did 
specifically consider the history of the veteran's gunshot 
wound in determining the proper evaluation to be assigned. 

With respect to the argument that he was entitled to a VA 
examination in connection with his original claim for service 
connection, the only regulation identified by the veteran in 
support of his assertion is 38 C.F.R. § 3.27.  No such 
regulation was extant in 1971, and currently, that regulation 
pertains to automatic adjustment of benefit rates.  Assuming, 
however, that the veteran intended to cite to 38 C.F.R. 
§ 3.327, the 1971 version of that regulation only addressed 
the circumstances when VA should re-examine (not initially 
examine) a claimant.  Further assuming that the veteran 
instead intended to refer to 38 C.F.R. § 3.326, the Board 
notes that the referenced regulation specifically provided 
that when a claim is filed within 6 months from date of 
separation, it may be rated initially on the records of the 
service department.  38 C.F.R. § 3.326(e) (1971).  The Board 
is unaware of any regulation extant in 1971 which required VA 
to furnish the veteran a VA examination before rating a 
disorder.  In any event, while evidentiary development may or 
may not have been helpful in evaluating the disorder at 
issue, such a failure in assistance does not amount to CUE.  
See Cook v. Principi, 318 F.3d 1334, 1344-46 (Fed. Cir. 
2002).

In sum, the record does not reflect that either the correct 
facts as they were known in March 1971 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The veteran's contentions 
with reference to the weighing of evidence do not constitute 
CUE.  In short, the Board concludes that the March 12, 1971, 
rating decision, constituted a reasonable exercise of rating 
judgment under the law as it then existed, and that the 
assignment of a 10 percent evaluation, but not higher, for 
the residuals of a gunshot wound to the right abdomen was not 
clearly and unmistakably erroneous.   Accordingly, the Board 
has determined that CUE has not been shown in the March 12, 
1971, rating action to that extent.   

The Board notes that in Simmons v. Principi, 17 Vet. App. 
104, 114 (2003), the Court held that the proper remedy for 
the Board, when confronted with an inadequately pled CUE 
claim collaterally attacking an RO decision, is to dismiss 
the challenge without prejudice.  In the instant case, the 
veteran's contentions boil down to allegations that the 
rating board in March 1971 improperly weighed the evidence, 
or that VA failed to assist him in developing his claim.  As 
noted previously, such allegations can not establish the 
presence of CUE in a final rating decision.  The veteran has 
not otherwise presented any argument as to why CUE exists in 
the March 1971, rating decision.  In accordance with Simmons, 
the Board therefore concludes that dismissal without 
prejudice of the veteran's claim is appropriate.


IV.  Assignment of a 30 percent evaluation for residuals of a 
gunshot wound involving Muscle Group XIX.

As discussed previously, the RO in June 2002 concluded that 
the March 12, 1971, rating decision was clearly and 
unmistakably erroneous to the extent that the rating decision 
did not assign a separate evaluation for damage to Muscle 
Group XIX resulting from the same gunshot wound for which a 
10 percent evaluation was assigned for the damage to the 
digestive system; the rating decision was revised to reflect 
assignment of a separate 10 percent evaluation for the damage 
to Muscle Group XIX.  The veteran contends that the March 12, 
1971, rating decision should be further revised to assign an 
evaluation in excess of 10 percent.

In 1971, 38 C.F.R. § 4.56 provided that slight muscle 
disability is found where there has been a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  Clinical examination would disclose the presence 
of a minimum scar, and slight, if any, evidence of fascial 
defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments 
would be present.  Moderate muscle disability is found where 
there has been through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Clinical examination would disclose entrance and 
(if present) exit scars that are linear or relatively small 
and so situated as to indicate relatively short track of 
missile through muscle tissue.  There must be signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  

Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  Clinical examination would 
disclose entrance and (if present) exit scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There must be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
the muscle groups involved compared with the sound side must 
demonstrate positive evidence of marked or moderately severe 
loss.  Severe muscle disability is found where there has been 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or explosive effect of high velocity missile, or shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  Clinical examination would disclose 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track 
of missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance, with 
soft or flabby muscles in wound area.  Muscles do not swell 
and harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. § 4.56 (1971).

Muscle Group XIX involves the muscles of the abdominal wall, 
which control, inter alia, the support and compression of 
abdominal wall and lower thorax, and flexion and lateral 
motions of spine.  Under Diagnostic Code 5319, a 
noncompensable rating is warranted for slight disability of 
the Group XIX muscles, a 10 percent rating is warranted for 
moderate disability of the Group XIX muscles, and a 30 
percent rating is warranted for moderately severe disability 
of the Group XIX muscles.  38 C.F.R. § 4.73, Diagnostic Code 
5319 (1971).

The record before the rating board in March 1971 shows that 
immediately following the gunshot wound the veteran underwent 
surgery and remained hospitalized for several days before 
transfer to a second hospital for a 15-day period.  During 
the latter period of hospitalization he developed an 
infection at the site of the abdominal incision requiring 
debridement of tissue, as well as an infection of the right 
flank wound.  His post-operative course was otherwise 
uneventful, and he was transferred to the United States for a 
period of hospitalization ending in March 1970.  He continued 
to experience abscesses at the suture sites until the last 
sutures were removed in May 1970, following which no further 
complaints or findings pertaining to the muscle injury were 
recorded.  The veteran was placed on a temporary profile (not 
a permanent profile, as recently testified by the veteran) in 
February 1970, scheduled to end in May 1970, and by the time 
of his September 1970 discharge examination, his PUHLES 
profile reflected no recognized impairment in any category of 
fitness.

Based on the above, the March 12, 1971, rating decision was 
revised to assign a 10 percent evaluation for the residuals 
of the gunshot wound affecting Muscle Group XIX, reflecting 
moderate impairment of that muscle group.  After review of 
the relevant evidence, applicable regulations, the veteran's 
contentions, and his representative's arguments, the Board 
finds that CUE does not exist in the assignment of a 10 
percent evaluation for the muscle injury as to warrant 
further revision in the evaluation assigned.  In evaluating 
the degree of severity of the muscle injury, the RO 
apparently determined that the muscle wound was moderate.  
The evidence showed that the wound sustained by the veteran 
was a through and through injury which required prolonged 
hospitalization, primarily on account of the colostomy, and 
treatment for infections resulting from the sutures.  The 
records did not demonstrate evidence of even moderate loss of 
deep fascia or muscle substance, or impairment of muscle 
tonus, and the records are silent for any evidence of 
weakness, fatigue, or loss of firm resistance of the 
abdominal muscles.  Although the medical evidence available 
at the time of the March 1971 rating decision disclosed that 
the incision site required debridement and treatment through 
May 1970 for infections, such circumstances do not, in and of 
themselves, demand a finding that the wound resulted in more 
than moderate muscle injury.  The Board points out in this 
regard that the descriptions in 38 C.F.R. § 4.56, on which 
the veteran apparently relies to argue that he experienced, 
by regulatory definition as applied to his view of the 
evidence, at least moderately severe muscle injury to his 
abdomen, are only factors to be considered in the evaluation 
of muscle injuries caused by trauma.  

After review of the evidence before the rating board in March 
1971, the Board is compelled to reach the conclusion that 
reasonable minds could differ as to the severity of muscle 
injuries to the abdomen that were apparent at the time of the 
March 1971 rating decision.  

As discussed previously, although the veteran contends that 
VA was required in 1971 to afford him a VA examination before 
rating his disability, the extant regulations contained no 
such requirement.  Moreover, while such an examination may 
have nevertheless provided for a more complete evaluation of 
the severity of the disorder, the failure to provide such an 
examination is at most a failure in VA's duty to assist the 
veteran in his claim, which does not rise to the level of 
CUE.  See Cook, supra. 

In short, the Board concludes that the March 12, 1971, rating 
decision, as revised to assign a separate evaluation of 10 
percent, but not higher, for the residuals of a gunshot wound 
involving Muscle Group XIX, constituted a reasonable exercise 
of rating judgment under the law as it then existed.  That 
the veteran would have the Board weigh the evidence 
differently in retrospect does not create a basis for finding 
CUE.  The revised March 1971 judgment will not be further 
revised now by finding CUE where none exists.

The Board therefore concludes that the March 12, 1971, rating 
decision, as revised to assign a 10 percent evaluation for 
residuals of a gunshot wound involving Muscle Group XIX, was 
not clearly and unmistakably erroneous.  As indicated 
previously, where the basis for the Board's decision denying 
a claim of CUE in a rating decision is the veteran's failure 
to plead CUE with the specificity required by Fugo, the 
remedy is dismissal without prejudice.  See Simmons, supra.  
The veteran's arguments amount to no more than a dispute over 
the proper weighing of the evidence before the rating board 
in March 1971.  The Board will therefore dismiss the 
veteran's claim.  


ORDER

The claim of clear and unmistakable error in a rating 
decision of March 12, 1971, which failed to adjudicate the 
issue of entitlement to a prestabilization rating under the 
provisions of 38 C.F.R. § 4.28, is denied.

The claim of clear and unmistakable error in a rating 
decision of March 12, 1971, which failed to adjudicate the 
issue of entitlement to service connection for right hip 
disability, is denied.

The claim of clear and unmistakable error in a rating 
decision of March 12, 1971, which granted service connection 
for residuals of a gunshot wound, status post colon resection 
and repair, and assigned an initial evaluation therefor of 10 
percent, is dismissed without prejudice.

The claim to further revise a rating decision of March 12, 
1971, which was revised to grant a separate 10 percent 
evaluation for residuals of a gunshot wound involving Muscle 
Group XIX, on the basis of clear and unmistakable error, is 
dismissed without prejudice.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate the remaining claims on appeal, and has not 
been adequately advised as to what evidence VA would obtain 
for him and of what information or evidence he was 
responsible for submitting.  See 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
order to ensure that the veteran receives the due process to 
which he is entitled in connection with the instant appeal, 
the Board finds that remand of the case is appropriate.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims remaining on appeal.  The 
letter should also specifically 
inform the veteran of which portion 
of the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to the 
instant claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002). 

2.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issues 
remaining on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


